Exhibit 10.8

 

Execution Copy

 

AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

THIS AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
(this “Amendment”), effective as of November 8, 2019 (the “Effective Date”), is
made by and among CIT FINANCE LLC (“Administrative Agent”), each of the
financial entities set forth on the signature pages hereto constituting all the
Lenders under the Credit Agreement, ADAPTHEALTH LLC, a Delaware limited
liability company (“Borrower”), and each of the entities set forth on the
signature pages hereto as “Guarantors” (the “Guarantors”).

 

BACKGROUND STATEMENT

 

A.            Borrower, Guarantors, Administrative Agent and Lenders are parties
to that certain Third Amended and Restated Credit and Guaranty Agreement, dated
as of March 20, 2019 (as amended by that certain Amendment No. 1 to Third
Amended and Restated Credit and Guaranty Agreement dated as of August 22, 2019,
as amended hereby, and as the same may be further amended, restated, modified or
supplemented, the “Credit Agreement”), pursuant to which the Borrower and
Guarantors established certain financing arrangements with Lenders upon the
terms and conditions set forth therein. Capitalized terms used herein without
definition shall have the meanings given to them in the Credit Agreement.

 

B.            Pursuant to that certain Agreement and Plan of Merger, dated as of
July 8, 2019 (as amended by that certain Amendment No. 1 to Agreement and Plan
of Merger dated as of October 15, 2019, and as the same may be further amended,
restated, supplemented or otherwise modified, the “Merger Agreement”), by and
among DFB Healthcare Acquisitions Corp., a Delaware corporation (“DFB
Healthcare”), DFB Merger Sub LLC, a Delaware limited liability company (“Merger
Sub”), AdaptHealth Holdings LLC, a Delaware limited liability company
(“AdaptHealth Holdings”), such other parties thereto, and the other transactions
contemplated thereby, Merger Sub will merge into AdaptHealth Holdings, with
AdaptHealth Holdings surviving as a partially owned subsidiary of DFB Healthcare
(collectively, the “SPAC Merger”);

 

C.            The closing of the SPAC Merger is conditioned upon, among other
things, the approval by the stockholders of DFB Healthcare of a number of
proposals including the Business Combination Proposal, the Charter Proposal, the
Nasdaq Proposal, the 2019 Plan Proposal and the 2019 ESPP Proposal (each as
defined in the Proxy Statement for Special Meeting in Lieu of the 2019 Annual
Meeting of Stockholders of DFB Healthcare, and collectively the “Proposals”);
and

 

D.            In connection with the SPAC Merger, Administrative Agent, Lenders
and the Loan Parties wish to amend certain provisions of the Credit Agreement as
set forth herein, which shall become effective in accordance with the terms and
conditions set forth below.

 

STATEMENT OF AGREEMENT

 

The parties hereto, in consideration of the mutual covenants and agreements set
forth herein (the receipt and sufficiency of which is hereby acknowledged),
agree as follows:

 

1.             Recitals.  This Amendment shall constitute a Loan Document and
the Recitals set forth above shall be construed as part of this Amendment as if
set forth fully in the body of this Amendment.

 

2.             Amendment to Credit Agreement.   Upon satisfaction of the
conditions set forth in

 

--------------------------------------------------------------------------------



 

Section 4 hereof, the Credit Agreement is hereby amended pursuant to the
attached Annex A as follows:

 

(a)           Annex A.  In Annex A hereto, deletions of text in the Credit
Agreement (including, to the extent included in such Annex A, each Schedule or
Exhibit to the Credit Agreement) are indicated by struck through text, and
insertions of text as amended by this Amendment are indicated by bold,
double-underlined text.

 

3.             Representations and Warranties; Covenants.  Each Loan Party
hereby represents and warrants as follows:

 

(a)           Bringdown.  After giving effect to this Amendment, each of the
representations and warranties of the Loan Parties contained in the Credit
Agreement and in the other Loan Documents is true and correct in all material
respects (provided, that if any representation or warranty is by it terms
qualified by concepts of materiality, such representation or warranty shall be
true and correct in all respects) on and as of the date hereof with the same
effect as if made on and as of the date hereof (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty is true and correct
as of such date).

 

(b)           No Default.  No Default or Event of Default has occurred and is
continuing under the Credit Agreement or any of the other Loan Documents, each
Loan Party is in compliance with all terms and provisions set forth in the
Credit Agreement and the other Loan Documents, and each of the conditions set
forth in Section 4 of this Amendment has been satisfied.

 

(c)           Enforceability; Non-Contravention.  The execution and delivery by
each Loan Party of this Amendment and the performance by it of the transactions
herein contemplated (i) are and will be within its powers; (ii) have been
authorized by all necessary action; (iii) are not and will not be in
contravention of any Loan Party’s Organization Documents; (iv) are not and will
not conflict with or result in any breach or contravention of, or the creation
of any Lien under, (A) any Contractual Obligation under any Material Contract to
which any Loan Party is a party or (B) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which any Loan Party or the
Property of any Loan Party is subject; (v) will not violate any Law; or
(vi) will not result in a limitation on any material licenses, permits or other
Governmental Approvals applicable to the business, operations or properties of
any Loan Party. This Amendment and all allonges, assignments, instruments,
documents, and agreements executed and delivered in connection herewith, are and
will be valid, binding, and enforceable against Borrower and each other Loan
Party in accordance with their respective terms, except as such enforceability
may be limited (x) by general principles of equity and conflicts of laws or
(y) by bankruptcy, reorganization, insolvency, moratorium or other laws of
general application relating to or affecting the enforcement, of Administrative
Agent’s rights.

 

(d)           No Conflicts.  No consent, approval, authorization or order of, or
filing, registration or qualification with, any court or Governmental Authority
or third party is required in connection with the execution, delivery or
performance by the Loan Parties of this Amendment.

 

(e)           No Material Adverse Effect.  No Material Adverse Effect has
occurred and is continuing, and the Loan Parties know of no event, condition or
state of facts since the date of the Credit Agreement that could reasonably be
expected to have a Material Adverse Effect.

 

(f)            Obligations.  The execution and delivery of this Amendment does
not diminish or reduce

 

2

--------------------------------------------------------------------------------



 

the Loan Parties’ obligations under the Loan Documents, except as expressly
modified by this Amendment.

 

(g)           No Claims.  The Loan Parties have no claims, counterclaims,
offsets or defenses to the Loan Documents and the performance of their
obligations thereunder, or if a Loan Party has any such claims, counterclaims,
offsets, or defenses arising from events occurring on or before the date hereof,
whether known or unknown, to the Loan Documents or any transaction related to
the Loan Documents, the same are hereby waived, relinquished and released in
consideration of Administrative Agent’s execution and delivery of this
Amendment.

 

4.             Effectiveness Conditions.  This Amendment shall be effective upon
completion of the following conditions precedent (all documents to be in form
and substance satisfactory to Administrative Agent and Administrative Agent’s
counsel):

 

(a)           Executed Amendment and Related Deliverables. Prior to the
Effective Date, Administrative Agent shall have received each of the following
to the satisfaction of Administrative Agent in its sole discretion:

 

(i)            Executed counterparts of this Amendment and other Loan Documents
to be executed as of the Effective Date, each properly executed by a Responsible
Officer of the signing Loan Party and each other Person party thereto;

 

(ii)           each agreement, document and instrument set forth on the closing
checklist prepared by Administrative Agent’s counsel and provided to the Loan
Parties, each in form and substance satisfactory to Administrative Agent and
such further documents, information, certificates, records and filings as
Administrative Agent may reasonably request;

 

(iii)          all representations and warranties of the Loan Parties contained
herein shall be true, correct and complete in all material respects (provided,
that if any representation or warranty is by its terms qualified by concepts of
materiality, such representation shall be true and correct in all respects) as
of the Effective Date, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct as of such earlier date (and each Loan
Party’s delivery of its respective signature hereto shall be deemed to be its
certification thereof);

 

(iv)          all costs and expenses referenced in Section 5(d) to this
Amendment, and all other fees, expenses and other amounts due and payable under
any Loan Document on or prior to the date hereof;

 

(v)           delivery to Administrative Agent of a certificate executed by a
Responsible Officer of the Borrower Representative certifying that the
conditions herein have been satisfied and that the representations and
warranties contained herein are true and correct in all material respects
(provided, that if any representation or warranty is by its terms qualified by
concepts of materiality, such representation and warranty shall be true and
correct in all respects) as of the Effective Date, except to the extent that any
such representation or warranty relates to a specific date in which case such
representation or warranty shall be true and correct as of such earlier date;

 

3

--------------------------------------------------------------------------------



 

(vi)          delivery to Administrative Agent and Lenders all documentation and
other information about the Loan Parties required under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act, that has been requested by Administrative Agent and the Lenders;

 

(vii)         delivery to Administrative Agent and Lenders of any requested
Beneficial Ownership Certification in relation to any Borrower that qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation; and

 

(viii)        delivery of a legal opinion in form and substance satisfactory to
Administrative Agent.

 

(b)             SPAC Merger Related Deliverables. Administrative Agent shall
have received each of the following to the satisfaction of Administrative Agent
in its sole discretion:

 

(i)            fully executed and delivered copies of the Merger Agreement and
related agreements, in each case acceptable to Administrative Agent in its sole
discretion;

 

(ii)           such documents and certifications as Administrative Agent may
reasonably require to evidence the approval of the Proposals by the stockholders
of DFB Healthcare;

 

(iii)          such documents and certifications as Administrative Agent may
reasonably require to evidence the closing of the SPAC Merger; and

 

(iv)          such further documents, information, certificates, records and
filings (including those related to the SPAC Merger) as Administrative Agent may
reasonably request, including with respect to confirmation of ownership and
capital structure of the Loan Parties.

 

5.             Effect of Amendment.  From and after the Effective Date, all
references to the Credit Agreement set forth in any other Loan Document or other
agreement or instrument shall, unless otherwise specifically provided, be
references to the Credit Agreement as amended by this Amendment and as may be
further amended, modified, restated or supplemented from time to time. This
Amendment is limited as specified and shall not constitute or be deemed to
constitute an amendment, modification or waiver of any provision of the Credit
Agreement or of any other Loan Document except as expressly set forth herein.
Except as expressly amended hereby, the Credit Agreement shall remain in full
force and effect in accordance with its terms.

 

(a)           Ratification of Loan Documents.  Except as expressly set forth
herein, all of the terms and conditions of the Credit Agreement and Loan
Documents are hereby ratified and confirmed and continue unchanged and in full
force and effect.

 

(b)           Governing Law.  This Amendment shall be governed by and construed
and enforced in accordance with the laws of the State of New York (without
regard to the conflicts of law provisions thereof).

 

(c)           Waiver of Trial by Jury.  EACH OF THE LOAN PARTIES AND
ADMINISTRATIVE AGENT, BY ITS EXECUTION OR ACCEPTANCE OF THIS AMENDMENT,
REAFFIRMS ITS WAIVER OF THE RIGHT TO TRIAL BY JURY IN ANY

 

4

--------------------------------------------------------------------------------



 

ACTION, SUIT OR PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED
TO ANY OF THE LOAN DOCUMENTS, THE OBLIGATIONS OR THE COLLATERAL.

 

(d)           Expenses.  The Loan Parties agree to pay upon demand all
reasonable, documented out-of-pocket costs and expenses of Administrative Agent
(including, without limitation, all reasonable Attorney Costs) in connection
with the preparation, negotiation, execution and delivery of this Amendment.

 

(e)           Third Parties.  No rights are intended to be created hereunder for
the benefit of any third party donee, creditor, or incidental beneficiary.

 

(f)            Severability.  To the extent any provision of this Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Amendment in any jurisdiction.

 

(g)           Successors and Assigns.  This Amendment shall be binding upon,
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto.

 

(h)           Construction.  The headings of the various sections and
subsections of this Amendment have been inserted for convenience only and shall
not in any way affect the meaning or construction of any of the provisions
hereof.

 

(i)            Counterparts;  Effectiveness.    This Amendment may be executed
in any number of counterparts and by different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. This
Amendment shall become effective as of the Effective Date upon the execution and
delivery of a counterpart hereof by the Loan Parties, Administrative Agent and
Lenders, and the satisfaction of the conditions set forth in Section 4 hereof.
Signatures of the parties to this Amendment transmitted by facsimile or via
other electronic format shall be deemed to be their original signatures for all
purposes.

 

[Signatures on following page.]

 

5

--------------------------------------------------------------------------------



 

In witness whereof, this Amendment has been duly executed as of the day and year
first above written.

 

ADMINISTRATIVE AGENT:

 

 

 

 

CIT FINANCE LLC, as Administrative Agent

 

 

 

By:

/s/ Andres Alev

 

 

Name: Andres Alev

 

 

Title: Director

 

 

LENDERS

 

 

 

 

CIT FINANCE LLC, as a lender

 

 

 

By:

/s/ Andres Alev

 

 

Name: Andres Alev

 

 

Title: Director

 

 

 

REGIONS BANK, as a lender

 

 

 

By:

/s/ Brian Walsh

 

 

Name: Brian Walsh

 

 

Title: Director

 

 

 

SUNTRUST BANK, as a lender

 

 

 

By:

/s/ Ben Cumming

 

 

Name: Ben Cumming

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------



 

 

CITIZENS BANK, N.A, as a lender

 

 

 

By:

/s/ Christopher DeLauro

 

 

Name: Christopher DeLauro

 

 

Title: Senior Vice President

 

 

 

PEOPLE’S UNITED BANK, as a lender

 

 

 

By:

/s/ Henry L. Petrillo

 

 

Name: Henry L. Petrillo

 

 

Title: Senior Vice President

 

 

 

FIFTH THIRD BANK as a lender

 

 

 

By:

/s/ John McChesney

 

 

Name: John McChesney

 

 

Title: AVP

 

 

 

JP MORGAN CHASE BANK, N.A, as a lender

 

 

 

By:

/s/ Kristina Harbison

 

 

Name: Kristina Harbison

 

 

Title: Authorized Signer

 

 

 

BANKUNITED, N.A, as a lender

 

 

 

By:

/s/ Craig Kinade

 

 

Name: Craig Kinade

 

 

Title: Senior Vice President

 

 

 

FIST MIDWEST BANK, as a lender

 

 

 

By:

/s/ James A. Good

 

 

Name: James A. Good

 

 

Title: Senior Vice President

 

[Signature Page to Amendment No. 2 to Third Amended and Restated Credit and
Guaranty Agreement]

 

--------------------------------------------------------------------------------



 

 

U.S. BANK NATIONAL ASSOCIATION, as a lender

 

 

 

By:

/s/ Cynthia L. Rogers

 

 

Name: Cynthia L. Rogers

 

 

Title: Managing Director

 

 

 

HANCOCK WITNEY BANK, as a lender

 

 

 

By:

/s/ Megan Brearey

 

 

Name: Megan Brearey

 

 

Title: Senior Vice President

 

 

 

WEBSTER BANK, NATIONAL ASSOCIATION as a lender

 

 

 

By:

/s/ Melissa Souri

 

 

Name: Melissa Souri

 

 

Title: Director PM Sponsor and Specialty Finance

 

 

 

BANCALLIANCE INC, as a lender

 

By: Alliance Partners LLC, its Attorney-in Fact

 

 

 

By:

/s/ John Gray

 

 

Name: John Gray

 

 

Title: Executive Vice President

 

 

 

WILLMINGTON SAVINGS FUND SOCIETY, as a lender

 

 

 

By:

/s/ James A. Gise

 

 

Name: James A. Gise

 

 

Title: Senior Vice President

 

[Signature Page to Amendment No. 2 to Third Amended and Restated Credit and
Guaranty Agreement]

 

--------------------------------------------------------------------------------



 

 

CAPSTAR BANK, as a lender

 

 

 

By:

/s/ Mark D. Mattson

 

 

Name: Mark D. Mattson

 

 

Title: Executive Vice President

 

 

BORROWER:

 

 

 

 

ADAPTHEALTH LLC,

 

 

 

By:

/s/ Luke McGee

 

 

Name: Luke McGee

 

 

Title: Chief Executive Officer

 

 

GUARANTORS:

 

 

 

 

ADAPTHEALTH INTERMEDIATE HOLDCO LLC

 

ADAPTHEALTH - MISSOURI LLC

 

AIR CARE HOME RESPIRATORY, LLC

 

AMERICAN ANCILLARIES, INC.

 

AMERICOAST MARYLAND LLC

 

ASSOCIATED HEALTHCARE SYSTEMS, INC.

 

BENNETT MEDICAL SERVICES LLC

 

BRADEN PARTNERS, L.P.

 

CHOICE MEDICAL HEALTH CARE, LLC

 

CLEARVIEW MEDICAL INCORPORATED

 

CP AP SOLUTIONS, LLC

 

CP AP2ME, INC.

 

FAMILY HOME MEDICAL SUPPLY LLC

 

FIRST CHOICE DME LLC

 

FIRST CHOICE HOME MEDICAL EQUIPMENT, LLC

 

GOULD’S DISCOUNT MEDICAL, LLC

 

HALPRIN, INCORPORATED

 

HEALTH SOLUTIONS LLC

 

HOME MEDICAL EXPRESS, INC.

 

HOME MEDISERVICE, LLC

 

HOMETOWN HOME HEALTH

 

MED STAR SURGICAL & BREATHING EQUIPMENT INC.

 

MED WAY MEDICAL, INC.

 

MEDBRIDGE HOME MEDICAL LLC

 

MED-EQUIP, INC.

 

MEDSTAR HOLDINGS LLC

 

OCEAN HOME HEALTH OF PA LLC

 

OCEAN HOME HEALTH SUPPLY LLC

 

OGLES OXYGEN, LLC

 

ORBIT MEDICAL OF PORTLAND, INC.

 

PALMETTO OXYGEN, LLC

 

[Signature Page to Amendment No. 2 to Third Amended and Restated Credit and
Guaranty Agreement]

 

--------------------------------------------------------------------------------



 

 

PPS HME HOLDINGS LLC

 

PPS HME LLC

 

ROBERTS HOME MEDICAL, LLC

 

ROYAL DME LLC

 

ROYAL MEDICAL SUPPLY INC.

 

SLEEPEASY THERAPEUTICS, INC.

 

SOUND OXYGEN SERVICE LLC

 

TOTAL RESPIRATORY, LLC

 

TRICOUNTY MEDICAL EQUIPMENT AND SUPPLY,LLC

 

VERUS HEALTHCARE, INC.

 

VERUS HEALTHCARE,LLC

 

 

 

 

 

By:

/s/ Luke McGee

 

 

 

Name: Luke McGee

 

 

 

Title: Chief Executive Officer

 

[Signature Page to Amendment No. 2 to Third Amended and Restated Credit and
Guaranty Agreement]

 

--------------------------------------------------------------------------------